Redick, District Judge.
This is an action on two promissory notes by the holder thereof, Flora B. Gorder, plaintiff, against the makers thereof, Frank J. and Mary Polak, this being the second case in a series of three cases involving somewhat similar facts and governed by the same rules of law. In the first of these cases, Davis v. Polak, ante, p. 640, will be found a general statement of the pleadings and evidence, as-well as the evidence with reference to the two notes involved herein. However, there is no evidence warranting a judgment against Mary Polak as the bonds were not executed with reference to nor upon the faith and credit of her separate estate.
This case is ruled by the principles announced in the opinion in Davis v. Polak, ante, p. 640, and no further discussion will be made, and for the reasons therein announced the judgment of the district court is affirmed as to defendant Frank J. Polak, on the bonds sued upon, but reversed and dismissed as to Mary Polak; that part of the decree denying defendants a preferential claim is reversed, with instructions to the district court to enter *662a decree allowing such claim in accordance with this opinion.
Affirmed in part, and reversed in part.
Paine, J., dissents for reasons stated in his dissent to Davis v. Polak.